Exhibit 10.3

NOTE PURCHASE AGREEMENT

 

THIS AGREEMENT (“Agreement”) is entered into on the 23rd day of March, 2017, by
and between P&G Holdings LLC, a New York limited liability company (“Seller”)
and Zika Diagnostics, Inc. F/K/A Watermark Group, Inc., a Nevada corporation
(“Buyer”) (collectively, the “Parties”).

 

Recitals 

 

WHEREAS, the Seller is the original holder of that certain Promissory Note dated
November 1, 2011, as amended July 7, 2015 and December 11, 2015 (“Note”) from
WSN Studios, Inc., a Nevada corporation.

 

WHEREAS, the principal balance on the Note is $172,450.75, plus interest
accruing at 6% per annum.

 

WHEREAS, the Buyer desires to purchase from the Seller and the Seller desires to
sell to the Buyer the Note and all rights of the Seller under the Note,
including the rights to the principal, interest or penalties under the Note,
upon the terms and conditions hereinafter set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants and promises herein
contained and upon the terms and conditions hereinafter set forth, the parties
hereto, intending to be legally bound, agree as follows:

 

1. Purchase and Sale of the Note. 

 

Upon the terms and conditions herein contained, at the Closing, as hereinafter
defined, the Seller hereby sells, assigns and transfers to the Buyer and the
Buyer agrees to purchase from the Seller all of the rights of the Seller in and
to the Note, as of the date of the Closing, and all rights thereto, free and
clear of all liens, claims, pledges, mortgages, restrictions, obligations,
security interests and encumbrances of any kind, nature and description.

 

2. Purchase Price. 

 

The purchase price for the Note ("Purchase Price") shall be the Buyer's payment
of Two hundred Twelve Thousand Five Hundred Dollars in US funds (US $212,500) to
the Seller.

 

3. Termination of the August 29, 2016 Agreement 

 

 On August 29, 2016, Zika Diagnostics, Inc. F/K/A Watermark Group, Inc. entered
into an agreement entitled “Change in Control and P&G Holdings LLC Promissory
Note” (the “Control Agreement”) whereby Seller was a third-party beneficiary.1
 The Parties agree that the rights granted to Seller and any subsequent holder
of the Note, including Buyer, thereunder are void ab initio and the Parties
agree that the Control Agreement is terminated.  

 

--------------------------------------------------------------------------------

1 A copy of the Control Agreement is annexed hereto as Exhibit A.

 

1

 

--------------------------------------------------------------------------------

 

4. Closing. 

 

The closing of the transactions contemplated by this Agreement ("Closing") shall
take place simultaneously with the execution of the Agreement and delivery of
the Purchase Price to Seller via wire transfer of immediately available funds.

 

 

5. Representations and Warranties of Seller.  The Seller hereby represents and
warrants to the Buyer as follows: 

 

5.1 Status of the Seller and the Note.  The Seller is the beneficial owner of
the Note, and such the Note is free and clear of all mortgages, pledges,
restrictions, liens, charges, encumbrances, security interests, obligations or
other claims, whatsoever. The Note is currently outstanding and represents a
bona fide debt obligation of Zika Diagnostics, Inc.   

 

5.2 Authorization; Enforcement.  (i) Seller has all requisite corporate power
and authority to enter into and perform this Agreement and to consummate the
transactions contemplated hereby and to sell the Note, in accordance with the
terms hereof, (ii) the execution and delivery of this Agreement by the Seller
and the consummation by it of the transactions contemplated hereby, including
without limitation, the sale of the Note to the Buyer,  have been duly
authorized by the Seller and no further consent or authorization of the Seller
or its members is required, (iii) this Agreement has been duly executed and
delivered by the Seller, and (iv) this Agreement constitutes a legal, valid and
binding obligation of the Seller enforceable against the Seller in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies or by other equitable principles of general application. 

 

5.3 No Conflicts.  The execution, delivery and performance of this Agreement by
the Seller and the consummation by the Seller of the transactions contemplated
hereby, including, without limitation, the sale of the Note to the Buyer will
not (i) conflict with or result in a violation of any provision of its
certificate of formation or other organizational documents, or (ii) violate or
conflict with, or result in a breach of any provision of, or constitute a
default, or an event which with notice or lapse of time or both could become a
default, under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, note, bond, indenture or other
instrument to which Seller are a party, or (iii) result in a violation of any
law, rule, regulation, order, judgment or decree, including federal and state
securities laws and regulations and regulations of any self-regulatory
organizations to which the Seller are subject, applicable to the  Seller or the
Note are bound or affected.  The Seller is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency, regulatory agency, self-regulatory organization or stock
market or any third party in order for it to execute, deliver or perform any of
its obligations under this Agreement in accordance with the terms hereof. 

 

5.4 Title; Rule 144 Matters.  Seller has good and marketable title to the Note,
free and clear of all liens, pledges and encumbrances of any kind.  Seller is
not, and for a period of at least ninety (90) days prior to the date hereof, has
not been, an “affiliate” of Zika Diagnostic, Inc., as that term is defined in
Rule 144 of the Securities Act of 1933, as amended (“1933 Act”). Subsequent to
the Closing, Seller will take no action which would adversely affect the tacking
for the benefit of the Buyer of Seller’s holding period under Rule 144.  

 

2

 

--------------------------------------------------------------------------------

 

 

5.5 Dismissal of Litigation.  Seller will dismiss with prejudice Seller’s action
against all Defendants in the Zika Diagnostics, Inc. F/K/A Watermark Group, Inc.
et al. matter in the United States District Court for the Eastern District of
New York captioned P&G Holdings LLC vs. Zika Diagnostics, Inc. F/K/A Watermark
Group, Inc. et al.  Seller shall deliver evidence satisfactory to Buyer of the
dismissal of the litigation within two business days of Closing.  

 

6. Representations, Warranties and Acknowledgements of Buyer.  The Buyer hereby
represents, warrants and acknowledges to the Seller that the Buyer, and its
officers and directors, have sufficient knowledge and experience of financial
and business matters, are able to evaluate the merits and risks of purchasing
the Note, have substantial experience in previous private and public purchases
of securities and can bear the economic risk of an investment in the Note. In
making the decision to buy the Note, the Buyer has not relied on any other
warranties and representations by Seller other than those made by Seller in this
Agreement. 

 

7. Closing Obligations. At Closing, Seller shall deliver to Buyer (i) an
executed Assignment of Note in the form attached hereto as Exhibit A; and (ii)
 within two business days from Closing, provide evidence satisfactory to Buyer
of the dismissal of litigation referred to in Section 5.5 of this Agreement. In
exchange for the foregoing, Buyer shall tender payment of the Purchase Price set
forth in Section 2 of this Agreement. 

 

8. Miscellaneous 

 

8.1 Binding Effect; Benefits.  This Agreement shall inure to the benefit of, and
shall be binding upon, the parties hereto and their respective successors and
permitted assigns.  Except as otherwise set forth herein, this Agreement may not
be assigned by any party hereto without the prior written consent of the other
party hereto.  Except as otherwise set forth herein, nothing in this Agreement,
expressed or implied, is intended to confer on any person other than the parties
hereto or their respective successors and permitted assigns any rights,
remedies, obligations or liabilities under or by reason of this Agreement. 

 

8.2 Further Assurances.  After the Closing, at the request of either party, the
other party shall execute, acknowledge and deliver, without further
consideration, all such further assignments, conveyances, endorsements, deeds,
powers of attorney, consents and other documents and take such other action as
may be reasonably requested to consummate the transactions contemplated by this
Agreement. 

 

8.3 Counterparts.  This Agreement may be executed in any number of counterparts,
each of which, when executed, shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument. 

 

8.4 Governing Law.  This Agreement shall be construed as to both validity and
performance and enforced in accordance with and governed by the laws of the
State of New York, without giving effect to the conflicts of law principles
thereof. 

 

8.5 Amendments.  This Agreement may not be modified or changed except by an
instrument or instruments in writing executed by the parties hereto. 

 

8.6 Entire Agreement.  This Agreement constitutes the entire agreement and
supersedes all prior agreements and understandings, oral and written, between
the parties hereto with respect to the subject matter hereof. 

 

3

 

--------------------------------------------------------------------------------

 

 

8.7 No Waiver.  Nothing in this Agreement shall be deemed a waiver of any rights
of Buyer or its officers, directors and affiliated entities with respect to any
individuals or entities regarding this Note or any previous representations
concerning this Note made by non-parties hereto.

 IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first above written. 

 

Seller: Buyer: 

P&G Holdings LLC Zika Diagnostics, Inc. F/K/A Watermark Group, Inc. 

 

By:

/s/

 

By:

/s/

 

Moses Gross, Managing Member

 

 

Ted Murphy, Director

 

EXHIBIT A

 

ASSIGNMENT OF NOTE

 

P&G Holdings LLC (“Seller”) hereby sells, transfers, assigns, conveys, grants
and delivers to Zika Diagnostics, Inc. F/K/A Watermark Group, Inc. (“Buyer”) all
of Seller’s right, title and interest in and to that certain Promissory Note
dated November 1, 2011, as amended July 7, 2015 and December 11, 2015  from WSN
Studios, Inc., a Nevada corporation, to Seller (“Note”). A copy of the Note is
attached hereto.

 

Seller covenants and agrees to warrant and defend the sale, transfer,
assignment, conveyance, grant and delivery of the Note hereby made against all
persons whomsoever, to take all steps reasonably necessary to establish the
record of Buyer’s title to the Note and, at the request of the Buyer, to execute
and deliver further instruments of transfer and to take such other action as
Buyer may reasonably request to more effectively transfer and assign to and vest
in Buyers the Note, all at the sole cost and expense of Seller.

 

The terms of the Note Purchase Agreement dated March 23, 2017 by and between
Seller and Buyer including but not limited to the Seller’s representations and
warranties relating to the Note, are incorporated herein by this reference. The
Seller acknowledges and agrees that the representations and warranties contained
in the Note Purchase Agreement shall not be superseded hereby but shall remain
in full force and effect. In the event of any conflict or inconsistency between
the terms of the Note Purchase Agreement and the terms of this Assignment, the
terms of the Note Purchase Agreement shall govern.

 

IN WITNESS WHEREOF, the Seller has executed this Assignment as of April 6, 2017.

 

 P&G HOLDINGS LLC 

 

By:

/s/

 

Moses Gross, Managing Member

 

 

4

 

--------------------------------------------------------------------------------

 

PROMISSORY NOTE

 

WSN STUDIOS, INC.

TO

P&G HOLDINGS LLC

 

5

 